Exhibit 10.8

 

AMENDMENT NO. 1

TO MANAGING DIRECTOR AGREEMENT

 

This Amendment No. 1 to Managing Director Agreement (the “Amendment”) is made as
of January     , 2005 by and between BearingPoint, Inc., a Delaware corporation
(“BearingPoint”), and              (“Employee” or “you”).

 

Summary of Agreement

 

Employee and BearingPoint are parties to a Managing Director Agreement that
governs the terms of Employee’s employment by BearingPoint.

 

It is expected that BearingPoint may hire as a full-time, non-interim Chief
Executive Officer a person other than the current CEO Rod McGeary (a “New CEO”).
BearingPoint recognizes that such a possibility can be a distraction to Employee
and can cause Employee to consider alternative employment opportunities.
BearingPoint has determined that it is in its best interests to provide Employee
with certain benefits in the event that BearingPoint terminates Employee’s
employment without Good Cause following the appointment of a New CEO. Such
benefits are intended to provide Employee with encouragement to remain with
BearingPoint, notwithstanding the possibility of such a termination of
employment.

 

NOW THEREFORE, in consideration of the foregoing, and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

1. Severance and other Benefits. Upon the occurrence of a Triggering Event (as
defined below),

 

  (a) The sentence in Section 6(a) of Employee’s Managing Director Agreement
that reads as follows:

 

BearingPoint will also pay you for any earned and unused personal days and an
additional amount of severance pay which, when added to your personal days
payment (if any), totals 6 months pay at your then current base salary.

 

shall be deleted and amended and restated in its entirety to provide:

 

BearingPoint will also pay you immediately upon termination in a lump sum cash
payment, less appropriate deductions and withholdings, for any earned and unused
personal days plus an additional amount of severance pay equal to 12 months pay
at your then current base salary and your target incentive compensation pursuant
to the terms of the incentive compensation plan then in effect.

 

  (b) BearingPoint shall continue to make available to you your existing health
benefits for the earlier of one year or whenever comparable benefits become
available to you from another employer; and



--------------------------------------------------------------------------------

  (c) Any unvested stock options that would have vested between the date of such
Triggering Event and the next following anniversary date of the grant of such
options will automatically vest. The remainder of your unvested options will
terminate in accordance with the terms of the Stock Option Plan.

 

2. Definitions. For purposes of this Amendment,

 

  (a) “Constructive Termination” means the material failure of the Company to
comply with its material obligations under this agreement, any material
reduction of your responsibilities or authority without your consent, relocation
of your principal place of business more than 25 miles from its current location
without your consent, or a reduction in compensation without your consent.

 

  (b) “Good Cause” shall mean any of the following conduct by you:

 

  1) Embezzlement, misappropriation of corporate funds, or other acts of
dishonesty;

 

  2) Commission or conviction of any felony, or of any misdemeanor involving
moral turpitude, or entry of a plea of guilty or nolo contendere to any felony
or misdemeanor involving moral turpitude;

 

  3) Material or repeated failure to adhere to BearingPoint’s corporate codes,
policies or procedures, and the behavior constituting such failure continues
after receipt of notice to cease; provided however that no notice to cease shall
be required if such behavior amounts to a violation of law;

 

  4) A breach or threatened breach of any provision of Sections 1(d), 3 or
Exhibit C of your Managing Director Agreement, or a material breach of any other
provision of the Managing Director Agreement if the breach is not cured to
BearingPoint’s satisfaction within a reasonable period after BearingPoint
provides you with notice of the breach (no notice and cure period is required if
the breach cannot be cured);

 

  5) Violation of any statutory, contractual, or common law duty or obligation
to BearingPoint, including without limitation, the duty of loyalty; or

 

  6) Engaging in actions that are intentionally designed to provoke BearingPoint
to terminate your employment, and subsequent continuation of the behavior, or
similar behavior, after being advised to desist.

 

  (c) “New CEO” is defined in the preamble to this Amendment.

 

2



--------------------------------------------------------------------------------

  (d) A “Triggering Event” shall have occurred if, during the eighteen months
after the date of this Amendment:

 

  1) BearingPoint appoints a New CEO; and

 

  2) BearingPoint terminates your employment, or your employment is terminated
as a result of a Constructive Termination, in either case following, coincident
with, or in connection with the appointment of a New CEO, and not for Good
Cause.

 

3. Special Termination Agreement. Notwithstanding the occurrence of a Triggering
Event, Employee shall not be entitled to receive the benefits set forth in
Section 1 of this Amendment if Employee becomes entitled to receive Severance
Compensation as defined in and pursuant to the Special Termination Agreement
between BearingPoint and Employee, and in fact you receive such Severance
Compensation.

 

4. Managing Director Agreement. Each of the parties acknowledges that all of the
terms of the Managing Director Agreement between Employee and BearingPoint shall
remain binding and in full force and effect both (a) before or in the absence of
a Triggering Event; and (b) after a Triggering Event, except as expressly
provided in Section 1(a) of this Amendment.

 

5. Entire Agreement. This Amendment constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings regarding the
subject matter hereof. No further amendment, modification, waiver or discharge
of the terms of this Amendment shall be valid unless in writing and duly signed
by both parties.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

BEARINGPOINT, INC. By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

--------------------------------------------------------------------------------

 

3